      Case: 1:20-cv-06316 Document #: 14 Filed: 11/23/20 Page 1 of 3 PageID #:85




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Fred L. Nance Jr.                              )
                                               )       Case No. 20 CV 06316
        Plaintiff,                             )
                                               )       Honorable Judge: Jorge L. Alonso
                vs.                            )
                                               )       Honorable Magistrate Judge:
Department of Justice, Bureau of Justice       )
Assistance, Office of Justice Programs,        )       Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas              )
Bradley, et al.                                )       Courtroom: 1903
                                               )
        Defendants.                            )

                        Motion for Default against Defendant Thomas Bradley

        NOW COMES, pro se plaintiff Fred L. Nance Jr., respectfully requesting default against

Thomas Bradley pursuant to service of process specified in Rule 4 of the Federal Rules of Civil

Procedure, which the preferred approach is for the plaintiff to mail the defendant a copy of the

complaint and summons and/or obtain a waiver of personal service from the defendant under

Rule 4(d); and if the defendant does not waive service and if no federal statute otherwise supplies

a method for serving process, then Rule 4(e)'s list of methods is exclusive: personal service

(Rule 4(e)(2)(A)); leaving a copy of the complaint and summons at the defendant's “usual place

of abode” with someone of suitable age and discretion who resides there (Rule 4(e)(2)(B));

delivering a copy of the complaint and summons to an agent authorized to accept service (Rule

4(e)(2)(C)); or any other manner of serving process permitted by the law of the state where the

district court sits (Rule 4(e)(1)). Plaintiff submits the following to support his motion for default.

    1. On October 23, 2020 plaintiff filed a Federal complaint #20-cv-06316 with the Northern

District of Illinois.

                                             Page 1 of 3
     Case: 1:20-cv-06316 Document #: 14 Filed: 11/23/20 Page 2 of 3 PageID #:86




   2. Plaintiff filed a Summons in a Civil Action with the Northern District of Illinois, Eastern

Division, against defendant Thomas Bradley (hereinafter, “Bradley”) on October 26, 2020.

(Exhibit 1)

   3. On October 26, 2020 plaintiff sent 3 copies of the Federal complaint and Summons to

defendants EMAGES, Inc., Hattie Wash, and Thomas Bradley via Certified Mail to 7601 South

Kostner, Suite 500, Chicago, Illinois 60652. (Exhibit 2)

   4. On October 28, 2020 plaintiff received an email delivery notice from the United States

Postal Service and EMAGES, Inc. signed certificate of receipt for certified mail. (Exhibit 3)

   5. On October 28, 2020 plaintiff sent an email to defendant Bradley (tbacpa52@yahoo.com)

regarding the service of the complaint and summons delivered to EMAGES, Inc. (Exhibit 4)

   6. Defendant Bradley is the Certified Public Accountant responsible for, and noted in the

complaint, the financial accounting of Second Chance Act Grant #2018-CY-BX-0025.

   7. The email address plaintiff used to send the complaint and summons to defendant

Bradley is the same email used during the entirety of Second Chance Act grant #2018-CY-BX-

0025, which is primary in this litigation.

   8. On November 5, 2020 plaintiff forwarded an email sent to defendant Thomas Bradley

receiving notice from DOJ, BJA, OJP, EMAGES, Inc., and Hattie Wash via this email address

(tbacpa52@yahoo.com) for an audit on December 1, 2020, which defendant Bradley will attend.

(Exhibit 5)

   9. On November 13, 2020 Attorney Derrick M. Thompson Jr. filed his appearance in this

matter for EMAGES, Inc. and Hattie Wash.

   10. On November 20, 2020 this Honorable Court granted Pro Hac Vice to Attorney Janica

Pierce Tucker.

                                             Page 2 of 3
     Case: 1:20-cv-06316 Document #: 14 Filed: 11/23/20 Page 3 of 3 PageID #:87




   11. On November 21, 2020 plaintiff sent an email to defendant Bradley, copying Attorney

Thompson and his co-counsel Janica Pierce Tucker, stating plaintiff was going to address a

Motion for Default against him. (Exhibit 6)

   12. On November 23, 2020 plaintiff sent an email to Attorneys Thompson and Pierce

requesting the physical address of their client’s consultant, defendant Bradley. (Exhibit 7)

   WHEREFORE, plaintiff states he has attempted, multiple times to get defendant Bradley to

acknowledge the complaint and service of summons. Plaintiff respectfully request this court find

defendant Bradley in default.



Respectfully submitted,


/s/Fred L. Nance Jr., Ph.D.
Pro se plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                              Page 3 of 3
